DETAILED ACTION
Introduction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 1 and 18 in Applicant’s Response to Official Action dated 18 March 2021 (“Response”).  Claims 1-14 and 18-21 are currently pending in this application and are subject to examination herein.
Allowable Subject Matter & Examiner's Reasons For Allowance
Claims 1-14 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or otherwise teach the combination of limitations claimed in the aforementioned claims.  In particular regarding independent claim 1, the prior art of record fails to disclose or otherwise teach a stackable grow pot system comprising: 
a plant pot having: 
an inner volume; 
a base including a selectively removeable disc that has the shape of a disc; and 
a plurality of side-walls; 
wherein said plant pot is defined by said base and said plurality of side-walls; 
wherein said selectively removeable disc is configured to be removed to allow plant roots to extend through an aperture; 
wherein said plant pot is stackable; and 

Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a stackable grow pot system comprising:  a plant pot having a base including a selectively removeable disc that has the shape of a disc; wherein said selectively removeable disc is configured to be removed to allow plant roots to extend through an aperture; wherein said plant pot is stackable; and wherein when stacked, said plant pot provides for volume expansion for growth of a plant and said plant roots.
Claims 2-14 and 19-21 depend, either directly or ultimately, from allowable, independent claim 1 and are, therefore, likewise allowed.
Regarding independent claim 18, the prior art of record fails to disclose or otherwise teach a stackable grow pot system, the stackable grow pot system comprising: 
a plant pot having: 
an inner volume; 
a base including a selectively removeable disc that has the shape of a disc; and 
a plurality of side-walls; 
wherein said plant pot is defined by said inner volume, said base, and said plurality of side-walls; 
wherein said selectively removeable disc is configured to be removed to allow plant roots to extend through an aperture; 
wherein said selectively removeable disc is hingedly connected to said base; 
wherein said selectively removeable disc is configured to be partially removed and alternately fully removed according to user selection; 
wherein said plant pot is stackable; 

wherein said plant pot comprises a plastic material; 
wherein when stacked, said plant pot provides for volume expansion for growth of a plant and said plant roots; 
wherein when said selectively removeable disc is removed, plant roots can extend from a first-plant-pot to a second-plant-pot;  
wherein said second-plant-pot is a soil filled said plant pot configured to provide additional growth space from said plant growing within said plant pot; 
wherein said second-plant-pot is a transplant-receiving-pot; 
wherein said first-plant-pot and said second-plant-pot each comprise a top-diameter which is greater than a base-diameter of said base allowing the first-plant-pot to be stacked on said second- plant-pot; 
wherein said plant pot is structured to allow for transplanting of said plant growing within said plant pot without root damage; 
wherein said removable disc includes at least one drainage hole.
Specifically, the prior art does not disclose or otherwise teach the claimed combination and, in particular, does not teach a stackable grow pot system comprising a plant pot having a base including a selectively removeable disc that has the shape of a disc; wherein said selectively removeable disc is configured to be removed to allow plant roots to extend through an aperture; wherein said selectively removeable disc is hingedly connected to said base; wherein said selectively removeable disc is configured to be partially removed and alternately fully removed according to user selection; wherein said plant pot is stackable; wherein when stacked, said plant pot provides for volume expansion for growth of a plant and said plant roots; wherein when said selectively removeable disc is removed, plant roots can extend from a first-plant-pot to a second-plant-pot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.